UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM D. COHAN,

 

Plaintiff,
-against- : ORDER

UNITED STATES DEPARTMENT OF THE 20 Civ. 8900 (GBD)

TREASURY, RYAN LAW, in his official capacity :
of Director of FOIA and Transparency,

Defendants.

GEORGE B. DANIELS, United States District Judge:
The status conference is adjourned from May 6, 2021 to May 20, 2021 at 9:30 a.m. The

parties shall submit a status letter no later than May 17, 2021.

Dated: May 3, 2021
New York, New York

 

SO ORDERED.

GEORGYB. DANIELS
United States District Judge

 

 
